
	
		I
		112th CONGRESS
		1st Session
		H. R. 1441
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to codify the
		  prohibition against the reservation of gravesites at Arlington National
		  Cemetery, and for other purposes.
	
	
		1.Codification of prohibition
			 against reservation of gravesites at Arlington National Cemetery
			(a)In
			 GeneralChapter 24 of title 38, United States Code, is amended by
			 inserting after section 2410 the following new section:
				
					2410A.Arlington
				National Cemetery: other administrative matters
						(a)One Gravesite
				Per FamilyNot more than one gravesite may be provided at
				Arlington National Cemetery to a veteran or member of the Armed Forces who is
				eligible for interment at such cemetery and the family members of such veteran
				or member who are also eligible for interment at such cemetery.
						(b)Prohibition
				Against Reservation of GravesitesA gravesite at Arlington
				National Cemetery may not be reserved for an individual before the death of
				such
				individual.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 24 of
			 such title is amended by inserting after the item relating to section 2410 the
			 following new item:
				
					
						2410A. Arlington National Cemetery: other
				administrative
				matters.
					
					.
			(c)Applicability
				(1)In
			 generalExcept as provided in paragraph (2), section 2410A of
			 such title, as added by subsection (a), shall apply with respect to all
			 interments at Arlington National Cemetery after the date of the enactment of
			 this Act.
				(2)ExceptionSubsection
			 (b) of such section, as so added, shall not apply with respect to the interment
			 of an individual for whom a written request for a reserved gravesite was
			 submitted to the Secretary of the Army before January 1, 1962.
				(d)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Army shall submit to Congress a report on
			 reservations made for interment at Arlington National Cemetery.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)The number of
			 requests for reservation of a gravesite at Arlington National Cemetery that
			 were submitted to the Secretary of the Army before January 1, 1962.
					(B)The number of
			 gravesites at such cemetery that, on the day before the date of the enactment
			 of this Act, were reserved in response to such requests.
					(C)The number of such
			 gravesites that, on the day before the date of the enactment of this Act, were
			 unoccupied.
					(D)A list of all
			 reservations for gravesites at such cemetery that were extended by individuals
			 responsible for management of such cemetery in response to requests for such
			 reservations made on or after January 1, 1962.
					(E)A description of
			 the measures that the Secretary is taking to improve the accountability and
			 transparency of the management of gravesite reservations at Arlington National
			 Cemetery.
					(F)Such
			 recommendations as the Secretary may have for legislative action as the
			 Secretary considers necessary to improve such accountability and
			 transparency.
					
